Case 1:18-cr-20685-KMW Document 85 Entered on FLSD Docket 03/19/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 18-CR-20685-WILLIAMS(s)

  UNITED STATES OF AMERICA

  vs.

  ABRAHAM EDGARDO ORTEGA,

         Defendant.



              UNITED STATES MOTION FOR CONTINUANCE OF SENTENCING

         The United States of America, by and through undersigned Assistant United States

  Attorney, without opposition from defendant or his counsel, respectfully and humbly request that

  defendant’s sentence be continued until the week of July 8, 2019. In support thereof, the United

  States of America states the following:

         1.      The defendant was charged by Indictment on August 16, 2018 [DE 19].

         2.      The defendant has been on bond since September 12, 2018.

         3.      On October 24, 2018, the defendant was charged by Superseding Information with

  one count of Conspiracy to Commit Money Laundering in violation of 18 U.S.C. §1956(h) &

  §1957 [DE 53]. The defendant then entered into a written Plea Agreement with the U.S. Attorney’s

  Office on October 31, 2018 [DE 64].

         4.      The defendant’s sentencing is currently set for April 10, 2019.

         5.      The defendant has been assisting the government with its ongoing investigation and

  other investigations. Specifically, the nature of these cases are inherently international and involve

  several international law enforcement agencies.         To that end, two additional foreign law

  enforcement agencies have asked to speak to the defendant in May and June 2019. Because of the

  nature and difficulty with their foreign travel to the United States, it takes some time to approve
Case 1:18-cr-20685-KMW Document 85 Entered on FLSD Docket 03/19/2019 Page 2 of 3



  and schedule travel for these foreign officials.      Furthermore, because of these upcoming

  interviews, a delay would be beneficial to analyze the total scope of the defendant’s cooperation

  after these interviews and before sentencing. Thus, it would be helpful and less onerous for all

  parties involved, if the defendant’s sentencing was continued until the week of July 8, 2019.

          6.     The Undersigned states that there will be no more requests for continuances.

          7.     Defendant’s counsel, Lilly Ann Sanchez, has expressed no opposition to this

  continuance.

          WHEREFORE, the undersigned Assistant United States Attorney, requests that this

  Honorable Court grant this unopposed motion to continue sentencing until the week of July 8,

  2019.

                                               Respectfully submitted,


                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY


                                       BY:     _____________________________
                                               Michael B. Nadler
                                               Assistant United States Attorney
                                               Florida Bar No. 51264
                                               JLK Federal Justice Building
                                               99 Northeast 4th Street
                                               Miami, Florida 33132-2111
                                               Telephone:     305-961-9244
                                               Facsimile:     305-530-7976
                                               Email:         michael.nadler@usdoj.gov




                                  CERTIFICATE OF SERVICE


                                                  2
Case 1:18-cr-20685-KMW Document 85 Entered on FLSD Docket 03/19/2019 Page 3 of 3



         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed through

  CM/ECF and any attachments are being delivered by United States mail this 19th day of March,

  2019 on all counsel of record or pro se parties.


                                                          /s/Michael B. Nadler
                                                         MICHAEL B. NADLER
                                                         Assistant United States Attorney




                                                     3
